Citation Nr: 1644245	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  84-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous condition.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for tension headaches.

6.  Entitlement to service connection for status post pneumothorax with post-surgical chest pain (chest condition).





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1972 to July 1973. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from May 1984 and October 2008 rating decisions by the Department of Veterans Affairs, Regional Office located in Pittsburgh, Pennsylvania (RO).  

The Board previously determined that the Veteran's claims for service connection for a back disorder, tension headaches, and a chest condition as well as a claim of whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a nervous condition, have been pending on appeal since the Veteran filed a timely November 1984 substantive appeal.  The Veteran has also perfected an appeal of the RO's October 2008 denial of his claim for service connection for a neck disorder. 

In June 2015, the Board remanded the matters on appeal to the RO (via the Appeal Management Center (AMC)) for initial consideration of additional evidence since the May 1985 supplemental statement of the case, as well as additional development, to include obtaining records from Social Security Administration (SSA) and providing VA examinations in conjunction with back and neck disorder claims. 

The Board notes that the Veteran's claim for service connection for nervous disorder has now been interpreted to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, chest disorder, and headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1974 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous disorder because the evidence failed to demonstrate that he had a current disability for VA purposes.  

2.  The additional evidence associated with the claims folder subsequent to the RO's January 1974 rating decision relates to an issue that has bearing on the decision in question (medical evidence of a current diagnosed psychiatric disorder).

3.  The competent evidence of record demonstrates that the Veteran's current neck disorder, to include degenerative arthritis, first manifested more than a decade after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service.

4.  The competent evidence of record demonstrates that the Veteran's current low back disorder, to include degenerative arthritis, first manifested decades after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service complaints of low back pain.





CONCLUSIONS OF LAW

1.  The January 1974 RO rating decision which denied the Veteran's claim for service connection claim for a nervous disorder is final.  See 38 U.S.C.A. §§ 3010(a), 4005(c) (West 1982); 38 C.F.R. §§ 3.104(a), 19.129, 19.192 (1984).

2.  New and material evidence has been received to reopen the Veteran's previously denied claim.  See 38 U.S.C.A. §§ 3010(a), 4005(c) (West 1982); 38 C.F.R. §§ 3.104(a), 3.156(a) (1984).

2.  The criteria for entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously denied service connection claim for a nervous disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issue have been accomplished.  

With respect to the claims for service connection for neck and low back disorders, VA sent a letter to the Veteran in August 2008 that addressed the notice elements concerning his service connection claims.  The Board finds that all VA notice requirements have been satisfied.

In this case, the available record includes service treatment records, service personnel records, post-service VA and private medical treatment reports, and records from Social Security Administration (SSA), as well as the Veteran's lay statements in support of the claims.  

In addition, the Veteran was provided with VA spine examination dated in September 2015 which contains the Veteran's medical history as well as findings from clinical evaluation.  In addition, VA medical opinions were provided that address the etiology of the Veteran's neck and low back disorders, and the medical opinions were supported by adequate rational statements.  The Board finds that 2015 VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

A review of the claims folder reveals that there has been compliance with the Board's 2015 remand directives, and no further action is required and the Board may proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b).




2.  Petition to Reopen Previously Denied Claims 

In January 1974, the RO denied the Veteran's claim for entitlement to service connection for a psychiatric disorder, because the evidence failed to demonstrate that the Veteran had a current psychiatric disability for VA purposes.  It was noted that the Veteran's personality disorder first noted during service is a constitutional or developmental abnormality and is not a disability under the law for payment of disability compensation.  

The RO notified the veteran of the January 1974 decision, as well as his appellate rights.  However, a notice of disagreement (NOD) was not received with which to initiate the appellate process.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4005 (1970); 38 C.F.R. § 19.153 (1974).

Where a claim has been finally disallowed, a subsequent claim on the same factual basis may be considered if supported by new and material evidence.  38 U.S.C. § 3010(a) (West 1982); 38 C.F.R. § 3.105(a) (1984).  

New and material evidence, relating to the same factual basis as that of a disallowed claim, submitted subsequent to the final disallowance of the claim will constitute a new claim and have all the attributes thereof.  New and material evidence submitted subsequent to the final disallowance of the claim will constitute a new claim.  38 C.F.R. § 3.156 (1984).  

Evidence of record at the time of the last final decision in January 1974 consisted of the Veteran's service treatment records and the report of an October 1973 VA psychiatric examination.  These medical records show the Veteran had an assessment of Axis II personality disorder. 

Additional evidence associated with the claims folder since that final 1974 rating decision includes VA and private treatment records that reflect diagnoses of various psychiatric disorders, to include: anxiety reaction, depression, and schizophrenia. 

The new evidence relates to the lack of a current diagnosed psychiatric disorder that was the basis for the prior denial.  This new evidence is neither cumulative nor repetitious in character of the evidence considered at the time of the 1974 decision.  Moreover, the new evidence has bearing on the decision in question.  The Board finds that the additional evidence is new and material with respect to the claim, and reopening of the claim for entitlement to service connection for nervous disorder is warranted.

Therefore, and to this extent only, the petition to reopen the claims for service connection for nervous disorder is granted. 

3.  Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For certain chronic diseases, such as arthritis, that are manifested to a degree of 10 percent within one year from the date of termination of such service, VA regulations establish a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a neck disorder and a low back disorder.  He asserts that his current neck and low back disorders are related to his period of service.  The Veteran reports that during his period of service, in 1973, he fell down a flight of stairs and injured his back and neck.  He reports that he has experienced neck pain and low back pain since his in-service injury.  

The medical evidence of record demonstrates that the Veteran has current diagnoses involving his cervical spine and lumbar spine, to include x-ray evidence of degenerative arthritis and degenerative disc disease.  See VA and private treatment records as well as the report of a September 2015 VA examination.  Element (1), current disability, is satisfied for both claimed disorders. 

With respect to evidence of in-service disease or injury to support element (2), a review of the Veteran's service treatment records does not show he was treated for any cervical or lumbar spine injuries or that he was diagnosed with any chronic cervical or lumbar spine disorders.  A July 1973 service treatment record shows that the Veteran presented with complaints of low back pain along with symptoms of nausea, vomiting, and sore throat for the past three days.  On clinical evaluation, it was observed that the Veteran complained of tenderness in every location along his back.  His symptoms were all associated with a diagnosis of recurrent tonsillitis, and there was no mention of a separate medical condition involving the Veteran's spine.  The Veteran's July 1973 examination prior to separation shows that his spine was evaluated as normal, despite his complaints of recurrent back pain on the associated report of medical history.   

The first post-service medical evidence of spine problems dates in 1979, when the Veteran's treating private physician certified that the Veteran had been receiving treatment for chronic muscle spasms of the lumbar spine and dorsal spine.  An April 1984 private x-ray of the entire spine revealed findings of mild degenerative disc disease of the cervical spine and a normal lumbar spine.  A May 1985 SSA examination report shows that the Veteran had limitation of motion in his cervical spine and lumbar spine on clinical evaluation.  Subsequent private, VA, and SSA medical records continue to show complaints of neck pain and low back pain, and the Veteran reported the onset of his neck and low back problems occurred in 1973.  However, there is no diagnostic evidence of arthritis involving the lumbar spine until a September 2007 VA MRI report. 

The competent medical evidence of record does not show that the Veteran was assessed with a spine disorder (chronic muscle spasms of the lumbar and dorsal spines) until 1979, and the first x-ray evidence of arthritis of the cervical spine comes a decade after his period of service, and the first diagnostic evidence of arthritis of the lumbar spine comes more than three decades after his period of service.  Competent evidence of record does not demonstrate that the Veteran's cervical spine and lumbar spine disorders had an onset during his period of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The element (2), with respect to an in-service disease, has not been satisfied for either claimed disorder.  

That being said, the Board will now address the medical evidence of in-service low back complaints, as well as the Veteran's reports of back and neck injuries sustained from falling down a flight of stairs in 1973.  
Turning to the crux of the Veteran's claims for service connection for a neck disorder and a back disorder, the preponderance of the competent evidence is against a finding that the evidence demonstrates element (3), a medical nexus between his current disorders and period of service.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed cervical spine and lumbar spine disorders and the Veteran's period of service. 

In this regard, in a September 2015 VA medical opinion report, the VA examiner concluded that it was less likely than not that the Veteran's current cervical spine and lumbar spine disorders were related to his period of service, to include in-service complaints of recurrent back pain.  The VA examiner's medical opinion was based on a review of the evidence of record, includes the findings in the service treatment records, as well as the Veteran's lay statements of in-service injury and reports of neck and back pain since service.  

The 2015 VA examiner noted that although the Veteran reported that he injured his neck and back when he fell down a flight of stairs and he sought treatment for his injuries, his service treatment records were silent for any chronic cervical spine or lumbar spine disorder.  In addition, his 1973 separation examination shows his spine was evaluated as normal.  Moreover, even though the Veteran reported that he has experienced neck pain and low back pain since service, there was no medical evidence of chronic back problems until years after his separation from service and there is no x-ray evidence of arthritis of the cervical or lumbar spine for more than a decade after his separation from service.  The VA examiner considered the Veteran's lay statements, but the examiner placed greater weight in the lack of medical evidence demonstrating chronic disorder until years after the Veteran's separation from service.  The VA examiner concluded that it was less likely than not that the Veteran's current cervical spine and lumbar spine disorders were related to his period of service.  

The only evidence in support of the claim is the Veteran's self-reported history of continuity of symptoms since service.  The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record shows that the Veteran has current diagnoses of degenerative arthritis (a chronic disease) in his cervical spine and lumbar spine.  The Board finds the Veteran is competent to attest to his observations when his neck and back problems first began and the continuity of similar symptoms since then.  38 C.F.R. § 3.159(a)(2) (2015). 

Weighing against the Veteran's argument of continuity of symptomatology of his current chronic disorders since service is the negative medical opinion by 2015 VA examiner.  The Board finds more persuasive the VA examiners findings which are based on a review of the medical evidence and sound medical principles.  In essence, the VA examiner's professional opinion outweighs the Veteran's self-reported history, particularly, where, as here, the Veteran's record shows years between the incident in service and the current diagnosis; and, the current diagnosis was not shown in service.  Thus, the medical evidence outweighs the Veteran's lay statements in this regard. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service connection claims for a neck disorder and a low back disorder are denied.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for nervous disorder is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a neck disorder is denied. 
Entitlement to service connection for a low back disorder is denied. 


REMAND

Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claims.  In this regard, the Board notes that the Veteran should be afforded with VA examinations in conjunction with his claims.

Acquired Psychiatric Disorder

The available service treatment records do not contain a report of examination prior to the Veteran's enlistment in November 1972.  In July 1973, the Veteran underwent a psychiatric consultation, and it was noted that the Veteran had difficulties due to unauthorized absence, assault charge, and disobedience.  He complained of sleep impairment, depressed mood, nervousness, anxiety, and suicidal ideations.  He was assessed with adult situation disturbances and immature personality disorder.  It was recommended that the Veteran should be discharged.  The Veteran's July 1973 separation examination report shows he received a normal psychiatric evaluation, despite his complaints of depression, excessive worry, and nervousness.

Post-service VA, Social Security Administration (SSA), and private treatment records show various psychiatric diagnoses, to include: personality disorder, anxiety reaction, depression, and schizophrenia.  In particular, the SSA records note that the Veteran was hospitalized in 1975 for mental health issues (although the actual VA treatment records are unavailable) and private treatment records in 1979 show treatment for an anxiety disorder.

It is noted that personality disorders are not diseases or injuries within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nevertheless, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2015).  It remains unclear to the Board whether the evidence indicates that the Veteran has a current psychiatric disability superimposed upon his personality disorder as a result of his period of service.

On remand, a VA examination is needed to ascertain whether the Veteran's current acquired psychiatric disorder is related to service.  There is no medical opinion of record that addresses this issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Headache Disorder 

A review of the Veteran's service treatment records shows he complained of frequent or severe headaches at the time of his separation from service in July 1973.  Post-service VA and private treatment records continue to reflect complaints of headaches.  See 1979 private medical statement and subsequent VA treatment records. 

In addition, it is noted that the Veteran is service connected for hypertension, and he has complained of headaches associated with his hypertension.  See January 1985 VA examination report.  Secondary service connection may be granted for a disability that is proximately due to or the result of an established service- connected disability, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

On remand, a VA examination is needed to ascertain whether the Veteran has a current headache disorder that is related to his period service, or proximately caused or aggravated by his service-connected hypertension disability.  There is no medical opinion of record that addresses this issue.  See McLendon, 20 Vet. App. at 83.

Chest Disorder

The Veteran contends that he has a current disability manifested by residuals of a pneumothorax, to include chest pain, as result of his period of service.  A review of the Veteran's service treatment records shows he complained of shortness of breath at the time of his separation from service in July 1973, and the report of an October 1973 VA chest x-ray shows findings of healed tuberculous complex.  Subsequent post-service VA treatment records show he required surgery for pneumothorax in November 1975. 

The Veteran reports that he experienced shortness of breath and chest pain following his separation from service until the November 1975 surgery.  See the report of a June 1979 SSA medical evaluation.  He believes that his in-service complaints shortness of breath mark the onset of the pneumothorax, which resulted in surgery only two years after his separation from service.  A medical opinion has not yet been sought that addresses the Veteran's contentions.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate VA notice that advises him of the information and evidence necessary to substantiate his claims for service connection for acquired psychiatric disorder, headaches, and chest disorder, to include on a secondary basis. 

2. Obtain all the Veteran's outstanding treatment records from the Pittsburgh VA facility in 1975, and VA medical facilities since October 2005.

3. Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should review the claims files prior to completing the examination report.  

Based on the review of the claims files and examination of the Veteran, the examiner should identify whether the Veteran has any current diagnosed acquired psychiatric disorders present during the period of this claim (since October 1980), and whether such diagnosed disorder at least as likely as not (i.e., at least 50 percent probable) originated during service, or is etiologically related to service. 

For purposes of this analysis, the examiner is asked to discuss the in-service notation of personality disorder and complaints of depression, nervousness, and other mental health symptoms.  If the Veteran does have a personality disorder, the examiner should address whether it increased in severity while he was on active duty by a "superimposed" disease or injury, and whether it resulted in an additional disability. 

The VA examiner should consider and discuss the Veteran's reported history and contentions.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. After the development in 1&2 has been completed, schedule the Veteran for a VA examination, with the appropriate specialist, to determine the nature and likely etiology of his claimed headache disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report.

Based on the review of the claims files and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's headache disorder originated during service, is etiologically related to service, or is proximately caused or aggravated by his service-connected hypertension.   

The VA examiner should consider and discuss the Veteran's reported history and contentions.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

5. After the development in 1 and 2 has been completed, schedule the Veteran for a VA examination, with the appropriate specialist, to determine the nature and likely etiology of his claimed chest disorder (residuals of pneumothorax, to include chest pain).  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report.

Based on the review of the claims files and examination of the Veteran, the examiner should identify whether the Veteran has a current chest disorder, to include residuals of pneumothorax, and whether such disorder at least as likely as not (i.e., at least 50 percent probable) first manifested during his period of service, or is otherwise related to his period of service. 

In doing so, the VA examiner should consider the Veteran's reported medical history, in-service complaints of shortness breath, the post-service 1973 chest x-ray findings of healed tuberculous complex, and November 1975 surgery for pneumothorax.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

6. After the additional development has been completed, then readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


